Case 3:17-cv-00101-RDM Document 511-142 Filed 07/16/20 Page 1 of 9




              EXHIBIT 142
Case 3:17-cv-00101-RDM Document 511-142 Filed 07/16/20 Page 2 of 9
                                                            Exhibit 142
                                                      Page 1                                                         Page 3
         IN THE UNITED STATES DISTRICT COURT                    1       APPEARANCES
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA                 2   On behalf of Consumer Financial Protection Bureau:
                                                                3    DAVID DUDLEY, ESQ.
                     - - -                                            david.dudley@cfpb.gov
     Consumer Financial Protection         :                    4     MANUEL G. ARREAZA, ESQ.
                                                                      manuel.arreaza@cfpb.gov
     Bureau,                   :                                5       CONSUMER FINANCIAL PROTECTION BUREAU
         Plaintiff,           : Civil Action No.                        OFFICE OF ENFORCEMENT
               vs.           : 3:17-CV-00101-RDM                6       1700 G. Street, NW
                                                                        Washington, DC 20552
     Navient Corporation,              :                        7       202.435.9284
         Defendants.               :                            8   On behalf of Navient Corporation:
                     - - -
                                                                9     NATALIE BILBROUGH, ESQ.
                                                                      natalie.bilbrough@wilmerhale.com
         Deposition of BRAD W. JONES                           10       WILMER HALE, LLP
         Wilmington, Delaware                                           1875 Pennsylvania Avenue NW
                                                               11       Washington, DC 20006
         Wednesday, August 8, 2018                                      202.663.6131
         9:36 a.m.                                             12
                                                                           -and-
                                                               13
     BEFORE:                                                         MIKE KILGARRIFF, ESQ.
                                                               14    mike.kilgarrif@kirkland.com
                                                                       KIRKLAND & ELLIS, LLP
     Gail L. Inghram Verbano:
                                                               15      655 Fifteenth Street, Northwest
         Registered Diplomate Reporter,                                Washington, D.C. 20005
         Certified Realtime Reporter,                          16      202.879.5951
                                                               17   ALSO PRESENT:
         Certified Shorthand Reporter-CA (No. 8635)            18    MATTHEW SHELDON, Navient
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25


                                                      Page 2                                                         Page 4
 1                                                              1           CONTENTS
 2
                                                                2   EXAMINATION OF:                              PAGE
                                                                3   BRAD W. JONES
 3                                                              4        By Mr. Dudley                    8
 4                                                              5
                                                                6
 5                                                              7             EXHIBITS
 6          Deposition of BRAD W. JONES, held at
                                                                8   EXHIBIT                       IDENTIFIED
                                                                9   Exhibit 1 Defendants First Supplemental and 136
 7   the offices of UNITED STATES ATTORNEY, 1007 Orange                     Amended Initial Disclosures
 8   Street, Suite 700, Wilmington, Delaware, on               10
                                                                    Exhibit 2 Defendant's Objections and           138
 9   Wednesday, August 8, 2018, beginning at                   11           Responses to Plaintiff's First Set
10   approximately 9:36 a.m., the proceedings being                         of Interrogatories
                                                               12
11   recorded stenographically by Gail Inghram Verbano,             Exhibit 3 Letter from J. Paikin to the CFPB, 141
12   Registered Diplomate Reporter, Certified Realtime         13           4-13-18
                                                               14   Exhibit 4 Index to the policies and       143
13   Reporter, Certified Shorthand Reporter-CA (No.                         procedures identified by Navient
14   8635), and transcribed under her direction.               15
                                                                    Exhibit 5 Spreadsheet Bates-stamped            144
15                                                             16           NAV-00003357
16                                                             17   Exhibit 6 Spreadsheet Bates-stamped            174
                                                                            NAV-00003358
17                                                             18
18                                                                  Exhibit 7 Document Bates-stamped               176
                                                               19           NAV-00003359 to 3361
19                                                             20   Exhibit 8 Spreadsheet Bates-stamped            178
20                                                                          NAV-00003362
                                                               21
21                                                                  Exhibit 9 Spreadsheet Bates-stamped            187
22                                                             22           NAV-00003363
                                                               23   Exhibit 10 Document Bates-stamped               188
23                                                                          NAV-00003364 to 3366
24                                                             24
                                                                    Exhibit 11 Spreadsheet Bates-stamped            189
25                                                             25           NAV-00003367


                                                                                          1 (Pages 1 to 4)
Case 3:17-cv-00101-RDM Document 511-142 Filed 07/16/20 Page 3 of 9

                                            Page 85                                                    Page 87
 1   is procedure, not policy.                              1   not.
 2        Q. What's the distinction between policies        2       Q. How about in 2014? Who had
 3   and procedures?                                        3   responsibility for the written policies and
 4        A. I'm not 100 percent sure.                      4   procedures for Sallie Mae up until the split with
 5        Q. How do you use that term?                      5   Navient?
 6        A. How do I use the term "policy"?                6       A. 2014 before the split?
 7        Q. "Policy."                                      7       Q. Before the split.
 8        A. Typically, I would use it if the word          8       A. Credit bureau management in conjunction
 9   "policy" was in the document, as the subject or the    9   with compliance and legal.
10   header or the title.                                  10       Q. What individuals?
11        Q. Other than Knowledge Share and                11       A. I don't remember in 2014.
12   Policy Tech, are you familiar with any other          12       Q. Do you recall anyone's name?
13   systems that have been used to house written          13       A. Leanne.
14   policies and procedures for consumer reporting or     14       Q. Leanne Carson?
15   either Sallie Mae or Navient?                         15       A. Correct.
16        A. A shared drive.                               16       Q. Who else?
17        Q. Shared drive have a name?                     17       A. I don't remember any other people
18        A. I don't remember the name.                    18   involved.
19        Q. Do you currently use a shared drive at        19       Q. Did you have any role in creating or
20   Navient for written policies and procedures?          20   revising the written policies and procedures for
21        A. No.                                           21   credit reporting for Sallie Mae in 2014?
22        Q. When did you stop using a shared drive?       22       A. I don't recollect.
23        A. I don't recall.                               23       Q. Have you ever had a role in creating or
24        Q. What's your best estimate?                    24   modifying written policies and procedures for
25        A. Within the last five years.                   25   credit reporting for either Sallie Mae or Navient?


                                            Page 86                                                    Page 88
 1        Q. Could have been one day ago; could have        1        A. Yes.
 2   been four and a half years; you can't narrow it        2        Q. When?
 3   down any more than that?                               3        A. I don't recall the date.
 4        A. It was not one day ago. But I don't            4        Q. What's your best recollection?
 5   recall exactly when the policies or procedures were    5        A. Within the last three years is my best
 6   in the shared drive.                                   6   recollection.
 7        Q. Other than Knowledge Share, Policy Tech        7        Q. When Navient split from Sallie Mae, who
 8   and the shared drive, are there any other systems      8   had responsibility for Navient's written policies
 9   that you're aware of that house written policies       9   and procedures for credit reporting?
10   and procedures for credit reporting for Sallie Mae    10        A. When Navient split?
11   or Navient?                                           11        Q. Yes.
12        A. Not to my knowledge, no.                      12        A. The Navient policies and procedures?
13        Q. Did you have any responsibility for the       13        Q. Yes.
14   written policies and procedures for consumer          14        A. The same -- not the same individuals,
15   reporting when you started as the manager of credit   15   but the same areas that I had mentioned before that
16   reporting services for Sallie Mae in 2013?            16   were at Navient, which would be credit bureau
17        A. Not that I recall.                            17   management, compliance, and legal.
18        Q. Who had responsibility for devising the       18        Q. The one individual you mentioned that
19   written policies and procedures for consumer          19   had a role for Sallie Mae's written policies and
20   reporting for Sallie Mae in 2013?                     20   procedures is Leanne Carson; is that right?
21        A. I don't know.                                 21        A. Is it right that I mentioned that she
22        Q. Who would know?                               22   had a role?
23        A. My boss at that time may know.                23        Q. Yes.
24        Q. Leanne Carson?                                24        A. Yes.
25        A. She may. I don't know if she would or         25        Q. And that was the only person you could


                                                                          22 (Pages 85 to 88)
Case 3:17-cv-00101-RDM Document 511-142 Filed 07/16/20 Page 4 of 9

                                          Page 101                                                   Page 103
 1        A. Joanne Jackson.                                1        A. Evelyn Capodanno.
 2        Q. Anyone else?                                   2        Q. Who else?
 3        A. Compliance.                                    3        A. That's all that I can think of from
 4        Q. No, I'm specifically talking about             4   then until now.
 5   credit bureau management. Anyone else within           5        Q. Is Ms. Capodanno still with Navient?
 6   credit bureau management besides yourself and          6        A. To the best of my knowledge.
 7   Joanne Jackson?                                        7        Q. Would these three groups -- credit
 8        A. And I'm sorry. Could you repeat the            8   management, compliance, and legal -- hold meetings
 9   time frame.                                            9   to discuss potential updates to Navient's written
10        Q. At any time.                                  10   policies and procedures for consumer reporting?
11        A. Yeah, that's it.                              11        A. When?
12        Q. Mr. Jones, when did you have                  12        Q. At any time.
13   responsibility for credit bureau management's input   13        A. They do hold meetings as needed.
14   into revising Navient's written policies and          14        Q. How frequently?
15   procedures for consumer reporting?                    15        A. Again, as needed.
16        A. Well, I felt like I had input in the          16        Q. As 2014, approximately how many
17   policies and procedures in 2014.                      17   meetings?
18        Q. What about 2015?                              18        A. I would be guessing.
19        A. From 2014 to present.                         19        Q. Best estimate.
20        Q. How did your role in revising Navient's       20        A. I -- again, I'd be guessing.
21   written policies and procedures for consumer          21        Q. Could be hundred? Could be zero? You
22   reporting compare with Ms. Jackson's?                 22   have no idea?
23        A. My Jackson is my boss.                        23        A. No, I have an idea.
24        Q. Has she been your boss since the Sallie       24        Q. Well, could you narrow it down from
25   Mae/Navient split?                                    25   there?


                                          Page 102                                                   Page 104
 1        A. Yes.                                           1        A. Ten times. That's a guess.
 2        Q. Is she currently your boss?                    2        Q. These were ad hoc meetings, though, not
 3        A. Yes.                                           3   on a regular basis?
 4        Q. Who from legal was involved in revising        4        A. From what I can recall.
 5   Navient's written policies and procedures for          5        Q. What would prompt a meeting?
 6   consumer reporting?                                    6        A. Potential need for a change.
 7        A. I don't know specifically.                     7        Q. In the written policies and procedures?
 8        Q. At any time, you don't know any                8        A. Correct.
 9   individuals?                                           9        Q. How would you identify a need to update
10        A. From the split until present day?             10   the written policies and procedures for consumer
11        Q. Yes.                                          11   reporting?
12        A. Josh Harkleroad would be the only one         12        A. There's multiple ways.
13   that I could remember.                                13        Q. What are they?
14        Q. Spell his last name please.                   14        A. Notification from the Department of
15        A. H-A-R-K-L-E-R-O-A-D or D-E.                   15   Education, updates that the CRGG, any federal or
16        Q. When did Mr. Harkleroad have                  16   state laws. That would be the only ones that I
17   responsibility for helping with revising Navient's    17   could think of at this point.
18   written policies and procedures for consumer          18        Q. How would notification from the
19   reporting?                                            19   Department of Education indicate to Navient that it
20        A. I don't know.                                 20   should update its written policies and procedures
21        Q. Is Mr. Harkleroad still with Navient?         21   for consumer reporting?
22        A. To the best of my knowledge, yes.             22        A. The only way that I know that
23        Q. Who from compliance had a role in             23   Department of Ed communicates change is through a
24   updating and revising Navient's written policies      24   change request.
25   and procedures for consumer reporting?                25        Q. If the Department of Education


                                                                      26 (Pages 101 to 104)
Case 3:17-cv-00101-RDM Document 511-142 Filed 07/16/20 Page 5 of 9

                                          Page 181                                                   Page 183
 1   that I had regarding TPD and the comment code would    1   it your understanding that Navient was no longer
 2   lead me to believe that as a result of the             2   furnishing special comment code AL for borrowers
 3   conversation or conversations, the decision was        3   with TPD based on this document?
 4   made not to furnish the special comment code on        4        A. November?
 5   transferred loans that have a claim type of            5        Q. November.
 6   disability.                                            6        A. I would believe that that's correct.
 7        Q. Are you able to tell, based on                 7        Q. What about borrowers that, as of
 8   Exhibit 8, when Navient made that change?              8   November 2014, had a previous notation of special
 9        A. Am I able to tell when that change was         9   comment code AL furnished by Navient for TPD?
10   made based on this document?                          10        A. What about those?
11        Q. Based on this document, yeah.                 11        Q. So I guess what I'm getting at is, this
12        A. Yes.                                          12   looks prospectively, going forward, Navient is no
13        Q. Where?                                        13   longer furnishing special comment code AL for
14        A. On the Page 15 of 17.                         14   borrowers with TPD. Is that an accurate --
15        Q. What entry are you looking at?                15        A. Correct. I agree.
16        A. The last one that says 10/22 of 2014.         16        Q. -- understanding?
17        Q. What does that indicate when the change       17           What about borrowers that, say, in 2013
18   for Navient's use of special comment code AL          18   had a special comment code AL furnished by Sallie
19   occurred?                                             19   Mae? What would happen to those borrowers?
20        A. I'm sorry. Say that -- could you              20   Retroactively.
21   repeat that.                                          21        A. Right. So as you said, this project is
22        (Record read.)                                   22   prospective. And I don't see anything on here that
23        A. To me, I think, that this project to do       23   would indicate that there was anything or would be
24   that was the MP#4027104.                              24   anything different about what had been previously
25        Q. Is that the last row on Page 15?              25   reported.


                                          Page 182                                                   Page 184
 1        A. Yes.                                           1        Q. So setting Exhibit 8 to the side and
 2        Q. Is there a date associated with                2   just your own recollection of various steps Navient
 3   MP#4027104?                                            3   has taken, has Navient taken any steps to
 4        A. It says 10/22 of 2014.                         4   retroactively change use of special comment code AL
 5        Q. What's your best understanding of that         5   for borrowers with TPD?
 6   date associated with that entry?                       6        A. Yes.
 7        A. That's when that MP was done.                  7        Q. What did Navient do?
 8        Q. So is your best understanding then as          8        A. One, we stopped furnishing it, which is
 9   of the day after that change -- let's say the next     9   what we're talking about. At a later time -- well,
10   month, in November, that Navient was no longer        10   could you ask the question again or just rephrase.
11   furnishing special comment code AL for borrowers      11           I just want to make sure, was the
12   with TPD?                                             12   question all going forward?
13           MS. BILBROUGH: Objection; form.               13        Q. No, the question was -- so we're
14   BY MR. DUDLEY:                                        14   talking about prospective --
15        Q. You can answer the question.                  15        A. Right.
16        A. What this tells me is that I'm                16        Q. -- action, no longer continuing to
17   thinking -- what I see here, it says June 2014        17   furnish special comment code AL.
18   release, and it has that number. So I could say       18        A. I would say that that would be
19   that that project was what -- when the -- I believe   19   identified here.
20   when the code -- when the AL code was stopped. But    20        Q. And so now I'm asking whether it's in
21   what I don't know is one says June 2014 and the       21   Exhibit 8 or just whether it's based on your own
22   other says 10/22 of 2014.                             22   recollection, your own memories --
23        Q. So you don't know if --                       23        A. Sure.
24        A. If it's June or if it's October.              24        Q. -- has Navient taken any steps to
25        Q. But either way, as of November 2014, is       25   retroactively take steps to remove the special


                                                                      46 (Pages 181 to 184)
Case 3:17-cv-00101-RDM Document 511-142 Filed 07/16/20 Page 6 of 9

                                          Page 185                                                         Page 187
 1   comment code AL for TPD borrowers?                     1   that you talked about that happened approximately a
 2        A. Yes.                                           2   year later or so --
 3        Q. What steps did Navient take?                   3        A. Sure.
 4        A. At a point in time, there was a file           4        Q. -- did Navient do anything else to try
 5   that was created using either SAS or SQL to            5   to benefit the consumers, the borrowers, with TPD
 6   identify previously reported claim types or            6   that were affected by the AL special comment code?
 7   transferred loans, I should say, with a claim type     7        A. What we did was not to benefit. What
 8   of disability on Class S. That file was downloaded     8   we did was to update reporting, because -- as
 9   and encrypted and sent to each of the four credit      9   reporting -- someone responsible for reporting, my
10   reporting agencies with the request to remove the     10   job is to report accurately and with integrity.
11   special comment code from a previously reported       11            So benefit is not something that we
12   trade or loan.                                        12   look at when we're reporting to the credit bureaus,
13        Q. Who handled that process for Navient?         13   if that -- so I don't know if I can answer your
14        A. I did.                                        14   question, because I struggle with that word
15        Q. Who else was involved?                        15   "benefit."
16        A. The bureaus. As far as internally, I          16        Q. Did Navient provide compensation of any
17   don't remember.                                       17   kind to the borrowers that were affected by its use
18        Q. When did you do that?                         18   of the special comment code AL for borrowers with
19        A. When did I do that?                           19   TPD?
20           I would say within the last three or          20        A. I'm not aware of compensation to
21   four years -- greater than two, no more than five     21   borrowers.
22   years ago.                                            22        (Jones Exhibit 9 was marked for
23        Q. Was it after --                               23        identification.)
24        A. It would have been after --                   24            MR. DUDLEY: The court reporter has
25        Q. -- this?                                      25   handed the witness a document marked as Exhibit 9.


                                          Page 186                                                         Page 188
 1         A. -- this.                                      1   Exhibit 9 is a 20-page spreadsheet with the page
 2         Q. How much after this, best                     2   Bates-stamped NAV-00003363 and at the top has the
 3   understanding?                                         3   column "Claim Type" and next to it "Brief
 4         A. Not too long.                                 4   Description."
 5         Q. I can tell you that -- represent to you       5   BY MR. DUDLEY:
 6   that in a submission Navient made to the bureau,       6       Q. Mr. Jones, once you've had a chance to
 7   Navient said that it was about a year after this --    7   look it over, could you please tell us what
 8   so October 2015 -- that the retroactive change took    8   Exhibit 9 is.
 9   place.                                                 9       A. This is similar to one of the other
10             Does that sound right to you?               10   exhibits which I didn't -- didn't look familiar to
11         A. I mean, it -- I would have to see that       11   me then, and this document doesn't really look
12   request. I don't know if that's specific to TPD or    12   familiar to me as well.
13   if it's specific to special comment code AL.          13       Q. You've never seen the substance of
14             It was done after this. 2015 sounds         14   Exhibit 9 before, to the best of your knowledge?
15   about right.                                          15       A. Have I ever seen the substance that's
16         Q. Did Navient take any other steps to          16   in here? I have seen it in other documents, but
17   help make the borrowers whole that were affected by   17   this document doesn't look familiar to me with all
18   the use of the special comment code AL for TPD?       18   the headers and things. I'm not familiar with this
19         A. I'm not sure I understand that               19   document.
20   question.                                             20       (Jones Exhibit 10 was marked for
21         Q. Other than the prospective measures          21       identification.)
22   that we talked about that are reflected in            22          MR. DUDLEY: The court reporter has
23   Exhibit 8, according to your testimony --             23   handed the witness a document marked as Exhibit 10.
24         A. Yeah.                                        24   Exhibit 10 begins with the page Bates-stamped
25         Q. -- and then the retroactive efforts          25   NAV-00003364 and ends with the page Bates-stamped



                                                                       47 (Pages 185 to 188)
Case 3:17-cv-00101-RDM Document 511-142 Filed 07/16/20 Page 7 of 9

                                          Page 213                                                   Page 215
 1        A. AL.                                            1        A. I don't know if -- I can't make that
 2        Q. Let's just run through the rest of the         2   assumption from this document that I have in front
 3   columns.                                               3   of me. It says that the special comment code AL
 4        A. Yeah, okay.                                    4   was on customer's Social Security number blah,
 5        Q. CBR_METR_STA_CD.                               5   blah, blah, blah, blah, suffix 1, sequence 6,
 6            Do you see that?                              6   reported in March of 2014 with an 05 and an AL.
 7        A. Credit -- yes.                                 7        Q. So let's just look at the sample here.
 8        Q. What does that refer to?                       8   I understand we haven't produced all 57,000 rows.
 9        A. Credit bureau Metro status code.               9        A. Sure.
10        Q. Those are the status codes we discussed       10        Q. But for the borrowers indicated in this
11   earlier, such as 01 or 11?                            11   sample, does Exhibit 20 indicate that Navient or
12        A. Metro --                                      12   Sallie Mae, depending on the time period, furnished
13        Q. Metro 2 status code?                          13   the special comment code AL and status code 05 for
14        A. Correct.                                      14   these borrowers with a TPD?
15        Q. Next to that, CBR_CLM_TP_CD.                  15        A. This would indicate that these
16            Do you see that?                             16   borrowers did have an 05 with an AL furnished.
17        A. Uh-huh.                                       17        Q. Furnished by Navient or Sallie Mae?
18        Q. What does that refer to?                      18        A. Correct.
19        A. The claim type code.                          19        Q. Is it your understanding that every row
20        Q. What's the DIS refer to?                      20   in Exhibit 20 consisted of borrowers with a TPD
21        A. Disability.                                   21   that had a status code 05 and special comment code
22        Q. Would that be TPD?                            22   AL furnished by Navient or Sallie Mae?
23        A. Yes. Yes.                                     23        A. I think you're saying this -- this
24        Q. And I know that this exhibit is just a        24   would indicate that everything on here had a
25   sample of the larger file.                            25   disability claim type with a Metro status code 05


                                          Page 214                                                   Page 216
 1        A. Uh-huh.                                        1   and an AL, which I think is what -- I'm agreeing
 2        Q. But did the entire file consist of all         2   with what you're saying, but I just want to make
 3   borrowers that had a TPD? What does that refer to?     3   sure it's clear that it has a DIS claim type.
 4        A. The file consisted of whatever the date        4            And the reason I say that is because,
 5   that this was ran, all prior reported transfer         5   as I indicated earlier, TPD would fall under a DIS
 6   status -- all prior reported loans with the            6   claim type. I -- as I stated earlier, I just want
 7   transfer status of 5 and a special comment code of     7   to make sure that -- I don't believe there are any
 8   AL that in our database was a disability that had a    8   others, but if there are, they would obviously fall
 9   DIS claim type.                                        9   under the DIS 2.
10        Q. Were all of those disability claim            10            So for me to say -- not knowing if
11   types TPD?                                            11   there are other things besides TPD that get
12        A. I don't know of any other disability          12   classified as this, I can't say with 100 percent
13   claim type. That's not saying there isn't, but I'm    13   certainty that these are all TPD. Is that fair
14   not familiar with any other.                          14   enough?
15        Q. And then finally the column on the far        15        Q. It is, yeah. So I understand you to be
16   right, CBR_SPC_CMT_CD.                                16   saying that, you know, at least some of these
17            Do you see that?                             17   DIS --
18        A. Uh-huh.                                       18        A. I know all TPD will have DIS. I just
19        Q. What does that refer to?                      19   don't know if DIS covers other than TPD.
20        A. The special comment code.                     20        Q. How would you go about finding that
21        Q. And what's underneath that?                   21   out?
22        A. AL.                                           22        A. I would use a document or two to
23        Q. And that indicates Navient furnished          23   research that.
24   the special comment code AL for every borrower with   24        Q. What documents?
25   that designation?                                     25        A. I would -- I don't know the name of the


                                                                      54 (Pages 213 to 216)
Case 3:17-cv-00101-RDM Document 511-142 Filed 07/16/20 Page 8 of 9


                                                             Page 268
1                CERTIFICATE OF SHORTHAND REPORTER

2

3                     I, Gail Inghram Verbano, Registered

4      Diplomate Reporter, Certified Realtime Reporter,

5      Certified Shorthand Reporter (CA) and Notary

6      Public, the officer before whom the foregoing

7      proceedings were taken, do hereby certify that the

8      foregoing transcript is a true and correct record

9      of the proceedings; that said proceedings were

10     taken by me stenographically and thereafter reduced

11     to typewriting under my supervision; and that I am

12     neither counsel for, related to, nor employed by

13     any of the parties to this case and have no

14     interest, financial or otherwise, in its outcome.

15

16

17

18                    _______________________________
                      Gail Inghram Verbano, CSR, RDR, CRR
19                    CA-CSR No. 8635

20

21

22

23

24

25
Case 3:17-cv-00101-RDM Document 511-142 Filed 07/16/20 Page 9 of 9
